Exhibit 10.1 FIFTH MODIFICATION AGREEMENT (Secured Loan) THIS FIFTH MODIFICATION AGREEMENT (" Agreement ") is entered into as of April 25, 2014 , by and among MAUI LAND & PINEAPPLE COMPANY, INC., a corporation formed under the laws of the State of Hawaii (“ Borrower ”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole Lender signatory to the Loan Agreement (as defined below) (“ Lender ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“ Wells Fargo ”) as Administrative Agent under the Loan Agreement (in such capacity, the “ Administrative Agent ”). RECITALS A. Pursuant to the terms of that certain Amended and Restated Credit Agreement by and between Administrative Agent, Borrower and Lender dated October 9, 2009, as further amended and modified as follows: First Modification Agreement dated as of September 17, 2010, Second Modification Agreement and Waiver dated as of December 22, 2010, Third Modification Agreement dated as of February 23, 2011, and Fourth Modification Agreement dated as of August 1, 2011 (collectively, and as the same may be amended, modified, supplemented or replaced from time to time, " Loan Agreement "), Lender made certain credit accommodations to Borrower in the original maximum principal amount of Fifty Million and No/100ths Dollars ($50,000,000.00) (as the commitment under such credit accommodations has been reduced from time to time, the " Loan "). The Loan is evidenced by that certain Revolving Note dated as of February 23, 2011, executed by Borrower payable to the order of Lender, in the principal amount of the Loan (as the same may be amended, modified, supplemented or replaced from time to time, " Note ") and is further evidenced and secured by certain other documents described in the Loan Agreement as Loan Documents. B. The Note and the Loan Agreement are secured by, among other things, the Fee and Leasehold Mortgage with Absolute Assignment of Leases and Rents, Security Agreement and Fixture, dated as of November 13, 2007, and recorded on November 15, 2007, as Document No. 2007-199589 in the Bureau of Conveyances of the State of Hawaii, executed by the Borrower and Kapalua Land Company, Ltd., a Hawaii corporation (“Leasehold Mortgagor”) in favor of the Administrative Agent for its benefit and the benefit of the Lenders, the Issuing Bank and each Specified Derivatives Provider in form and substance satisfactory to the Administrative Agent, as further amended and modified as follows: Memorandum of Second Modification Agreement Amending Mortgage, dated as of March 10, 2009 and recorded March 13, 2009 as Document No. 2009-038132 in the Bureau of Conveyances of the State of Hawaii, Memorandum of Third Modification Agreement Amending Mortgage, dated as of March 27, 2009 and recorded March 27, 2009 as Document No. 2009-046242 in the Bureau of Conveyances of the State of Hawaii, Memorandum of Amended and Restated Credit Agreement Amending Mortgage, dated as of October 9, 2009 and recorded October 14, 2009 as Document No. 2009-157331 in the State of Hawaii Bureau of Conveyances, Memorandum of First Modification of Restated Credit Agreement Amending Mortgage, dated September 17, 2010 and recorded on September 30, 2010, as Document No. 2010-145868 in the State of Hawaii Bureau of Conveyances, an Additional Security Mortgage dated as of December 22, 2010 and recorded as Document No. 2010-203578 in the State of Hawaii Bureau of Conveyances, Memorandum of Third Modification of Restated Credit Agreement Amending Mortgage dated as of February 23, 2011 and recorded on March 8, 2011 as Document No. 2011-039409 in the State of Hawaii Bureau of Conveyances (collectively, and as the same may be amended, modified, supplemented or replaced from time to time, " Security Instrument ") encumbering real property described more particularly therein. C. The real property which is the subject of the Security Instrument is referred to hereinafter as the " Property ". 1 D. The Note, Loan Agreement, Security Instrument , this Agreement, the other documents described in the Loan Agreement as Loan Documents, together with all modifications, extensions, renewals and amendments thereto and any document required hereunder, are collectively referred to hereinafter as the " Loan Documents ". E. As of the date hereof, the total outstanding principal balance under the Loan is Thirty Million Six Hundred Thousand and No/100ths Dollars ($30,600,000.00), and the Lender’s maximum commitment under the Loan Agreement is Thirty-Two Million Seven Hundred Twelve Thousand and No/100ths Dollars ($32,712,000.00). F. By this Agreement, Borrower, Administrative Agent and Lender intend to modify and/or amend certain terms and provisions of the Loan Documents as of the Fifth Modification Effective Date, hereinafter defined. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower, Administrative Agent and Lender agree, subject to the terms and conditions of this Agreement, as follows: 1. CONDITIONS PRECEDENT . Administrative Agent’s and Lender's obligations under this Agreement are subject to the satisfaction of each and every one of the following conditions precedent: There shall exist no Default or Event of Default, as defined in any of the Loan Documents or Other Related Documents, or event, omission or failure of any condition which would constitute a Default after notice or lapse of time, or both. Receipt and approval by Administrative Agent of an executed original of this Agreement and any and all other documents, instruments, policies and forms of evidence or other materials which are required pursuant to this Agreement or any of the other Loan Documents or as otherwise required by Administrative Agent, each in form and content acceptable to Lender. There shall have occurred no material adverse change, as determined by Administrative Agent in its sole discretion, in the financial condition of Borrower from that which existed as of the August 1, 2011 . Reimbursement to Lender by Borrower of Lender's costs and expenses incurred in connection with this Agreement and the transactions contemplated hereby, whether such services are furnished by Lender's employees or agents or by independent contractors, including, without limitation, appraisal fees of $43,400.00 and reasonable attorneys' fees, documentation costs and charges. The representations and warranties contained in this Agreement are true and correct. All payments due and owing to Lender and Administrative Agent under the Loan Documents have been paid current as of the Fifth Modification Effective Date of this Agreement. Evidence that all taxes or other claims which may become a lien on the Property have been duly filed, paid and/or discharged, except to the extent that such items are being appropriately contested in good faith and an adequate reserve for the payment thereof is being maintained. 2 As of the date hereof, Borrower is in compliance with all terms, covenants and conditions of the Loan Agreement, including, without limitation, all financial and reporting covenants and requirements. Evidence that MAUI LAND & PINEAPPLE COMPANY, INC. is in good standing in its state of formation and states where it conducts business. Borrower has delivered to Lender a modification fee in the amount of one-half percent (0.50%) of the total commitment amount of the Loan (whether disbursed or undisbursed), as determined on the Maturity Date. 2. REPRESENTATIONS AND WARRANTIES . As a material inducement to Administrative Agent’s and Lender's entry into this Agreement, Borrower represents and warrants to Administrative Agent and Lender as of the Fifth Modification Effective Date and continuing thereafter that: FORMATION AND ORGANIZATIONAL DOCUMENTS . Borrower has previously delivered to Administrative Agent all of the relevant formation and organizational documents of Borrower, of the partners, members or joint venturers of Borrower (if any), and all guarantors of the Loan (if any) and all such formation documents remain in full force and effect and have not been amended or modified since they were delivered to Administrative Agent. Borrower hereby certifies that: (i) the above documents are all of the relevant formation and organizational documents of Borrower; (ii) they remain in full force and effect; and (iii) they have not been amended or modified since they were previously delivered to Administrative Agent. FULL FORCE AND EFFECT . The Note and other Loan Documents, as amended hereby, are in full force and effect without any defense, counterclaim, right or claim of set-off; all necessary action to authorize the execution and delivery of this Agreement has been taken; and this Agreement is a modification of an existing obligation and is not a novation. NO DEFAULT . No Default (as defined in the any of the Loan Documents or any of the Other Related Documents), breach or failure of condition has occurred, or would exist with notice or the lapse of time or both, under the Security Instrument, any of the Loan Documents (as modified by this Agreement) or any of the Other Related Documents and that all representations and warranties herein and in the other Loan Documents are true and correct, and shall survive execution of this Agreement. TITLE TO THE PROPERTY . Since the recordation date of the Security Instrument (stated above), Borrower has not further encumbered the Property, including, without limitation, by entering into any deed of trust, deed to secure debt or mortgage, ground lease, and/or any option to purchase or right of first refusal with respect to the Property. INTERVENING LIENS . The lien of the Security Instrument is a first lien on the property described therein and covered thereby and that this Agreement will not cause intervening liens to become prior to the lien of the Security Instrument. If any intervening lien exists or hereafter arises, Borrower shall cause the same to be released or subordinated to the lien of the Security Instrument, without limiting any other right or remedy available to Administrative Agent or Lender. Borrower has no legal or equitable claim against any mortgagor, trustor or grantor named in the Security Instrument which would be prior to the lien of the Security Instrument, or which would entitle Borrower to a judgment entitling Borrower to an equitable lien on all or any portion of that property prior in lien to the Security Instrument. 3. FIFTH MODIFICATION EFFECTIVE DATE . The date of this Agreement is for reference purposes only. The effective date of the obligations of Borrower and Lender under this Agreement shall be the later of (x) the date all of the conditions precedent defined above have been met to Lender's satisfaction and (y) May 1, 2014 (" Fifth Modification Effective Date "). 3 4. MODIFICATION OF LOAN DOCUMENTS . The Loan Documents are hereby supplemented and modified to incorporate the following, which shall supersede and prevail over any conflicting provisions of the Loan Documents: MODIFICATION OF DEFINITIONS . (a) Effective as of May 1, 2014, the Loan Agreement is hereby amended by deleting the definition of “Applicable Margin” therefrom and by inserting the following definition in lieu thereof: ““ Applicable Margin ’ means 3.65%.” (b) Effective as of May 1, 2014, the Loan Agreement is hereby amended by deleting the definition of “LIBOR” therefrom and by inserting the following definition in lieu thereof: ““
